DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt IDS filed 07/22/2021 and 12/22/2020.
Original claims 1-20 are pending.
Priority
The examiner acknowledges this application as a Divisional of 16/288,600 filed 02/28,2019 and which claims benefit of 62,636,888 filed 03/01/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. (US 20170326057 A1).
Claim 1 is directed to method of moisturizing the skin, the method comprises cleansing the skin and applying the hand conditioner composition to the skin and the hand condition composition comprises C1-C6 alcohol at up to 30 wt% and greater than 2 wt% humectant.   The composition does not include anionic or zwitterionic surfactants and does not include petroleum based oils.     It is the application of the composition that moisturizes the skin.
Cozean discloses hand lotion (paragraph [0069]); the composition comprises alcohol such as ethanol in amounts of 16% to 20% and several other ranges (paragraph [0070]) with this amount of ethanol in the range disclosed anticipating the claimed range of up to 30 wt% in claims 1 and 9 and overlaps the claimed range of from 15-23 wt% in claim 20 and the 15-25 wt% in claims 2 and 10. The ethanol meets the limitation of claims 3, 11 and 12.   Cozean identifies glycerin and dimethicone as moisturizers and are present from about 0.5-10% and ranges in between are contemplated (see at least paragraphs [0081] and [0082]) and this range overlaps the claimed range of greater than 2% in claims 1, 9 and 20 and overlaps the range 5 to 10% claimed in claims 6 and 15.   The disclosed range of 0.5 to 10% glycerin allows for a range of 6-10% and specifically, a ranges of from about 6.5% to about 7.0% or from about 7% to about 7.5% (paragraph [0082]) would render obvious the claimed range of 5-10% in claims 6 and 15.   
The composition of Cozean does not contain petroleum or petrolatum thereby meeting the requirement that the composition is devoid of petrolatum as required by claims 7 and 16, and also claims 1 and 18 as petrolatum is hydrocarbon oil.
The composition of Cozean does not contain anionic surfactant or zwitterionic surfactant  thereby meeting the requirement that the composition is devoid of anionic and zwitterionic surfactants as required by claims 1, 17 and 20.
In several embodiments, Cozean’s composition contains zinc gluconate at about 0.1-2%, benzethonium chloride at about 0.1-1.5%, potassium sorbate at about 0.1-1.5%, chlorhexidine digluconate at about 0.1-1.0%, biguanide at about 0.5-3% (paragraph [0034]) with these components meeting the limitation of solids of claims 1, 4-5, 9, 13-14 and 20.   The total solids is present at 0.1-2% + 0.1-1.5% + 0.1-1.5% + 0.1-1.0% + 0.5-3% = about 0.9-9%.   The solid amount in the range about 0.9-9% meets the claimed ranges of less than 25% for claims 1, 9 and 20 and meets the claimed ranges of less than 15% for claims 4 and 13 and meets the claimed ranges of less than 10 for claims 5 and 14.    
For claims 1, 9 and 20, Cozean teaches all the limitations of the claims.   .   "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition that is applied to the skin and the statement for hand conditioner is the intended use of the composition applied to the skin. The intended use does not accord any structural difference to the composition applied to the skin.   
Cozean teaches that the hands undergoing the application should be washed prior to application of lotion (paragraph [0143]) and in fact stipulates 30 second hand washing to remove dirt from the hands.   Application to the hands implies application to skin since hands have skin layer.
Cozean teaches application of the lotion to skin (last 5 lines of paragraph [0088]).   
Thus for claims 1, 9 and 20, the difference between Cozean and these claims is that Cozean is silent about washing/cleansing the skin/hand with water.   However, it is expected that washing of hands requires washing with water.   Therefore, the ordinary skilled artisan would reasonably expect that washing the hands with soap and water would predictably cleanse the skin.   Cozean also hints of using tap water (paragraph [0125])
For claims 8 and 19, Cozean suggests that the lotioned skin/hand should be dried (paragraph [0008]).
Therefore, Cozean renders claims 1-10 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613